BRETT, Judge.
This is an original petition in habeas corpus brought by Cecil Mackey and Wi-nona Mackey for the purpose of being ad-t mitted to bail pending trial upon a charge of the murder of one Marvin Yoder, which charge is now pending against them in Pottawatomie County, Oklahoma.
The verified petition alleges that they are being unlawfully restrained of their liberty in the County Jail of Pottawatomie County by the Sheriff thereof where they are awaiting trial on the aforesaid charge pending in the District Court of said county. They allege that proof of guilt of the alleged crime is not evident nor the presumption thereof great. It appears they were denied bail by the committing magistrate and the District Judge of said county in habeas corpus proceedings.
On hearing herein, the matter was submitted to this Court on the transcripts of the proceeding before the committing magistrate, the District Court, and testimony taken herein, the petitioners testifying in their own behalf herein. It is not ncessary to set out the evidence in detail. It is sufficient to say that the evidence offered in their own behalf and by the officers who testified for the state,- as the same. appears from this record, does not entitle: the petitioners to bail, since the proof of guilt is evident and the presumption thereof great.
It is therefore that the petition for writ of habeas corpus be denied.
POWELL, P. J., and NIX, J., concur.